Citation Nr: 1108034	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-06 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The Veteran had active service from March 1977 to March 1981 and from March 1999 to August 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia, which denied service connection for a low back disorder.

In his Appeal To Board Of Veterans' Appeals (VA Form 9) received in February 2009, the Veteran requested that he be scheduled for a hearing before a Veterans Law Judge of the Board sitting at the RO.  However, after the RO sent the Veteran a letter in April 2010 to clarify whether he still wanted a hearing, the Veteran submitted another VA Form 9 in June 2010 in which he indicated that he no longer wanted a hearing.  Therefore, his initial hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2009).

The appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran has a current low back disorder diagnosed as degenerative disc disease of the lumbar spine.  He asserts that this disability is secondary to his service-connected left ankle strain, right knee strain, and left knee strain, each of which has been assigned a 10 percent disability rating.   However, he has not been afforded a VA examination in connection with this claim.

Therefore, the Veteran should be afforded a VA examination to determine whether his asserted low back disorder was either caused by or is aggravated by the already service-connected left ankle strain, right knee strain, and/or left knee strain.  See C.F.R. § 3.310(a) and (b) and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (indicating service connection is permissible on this secondary basis for disability that his proximately due to, the result of, or chronically aggravated by a service-connected condition).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his asserted low back disorder.  All tests and studies deemed necessary by the examiner are to be performed.  The claims file and a copy of this Remand must be made available to the examiner for review of the pertinent medical and other history.

The examiner must identify all pathology found to be present.  Based upon examination of the Veteran and review of his pertinent medical history, the examiner is requested to offer an opinion with supporting analysis as to whether the Veteran currently has low back disability.

If the Veteran has a low back disability , the examiner shall render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (at least a 50 percent or more likelihood) that such low back disability found on examination was incurred in or aggravated by service or by a service-connected disability.

If the service-connected left ankle strain, right knee strain, and/or left knee strain aggravates (i.e., permanently worsens) the low back disability, the examiner should identify the percentage of disability which is attributable to the aggravation.

In doing so, the examiner should acknowledge the Veteran's report of a continuity of symptomatology. Any opinions expressed must be accompanied by a complete rationale.  The examiner must discuss the any prior opinions of record, whether favorable or unfavorable.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


